Case 6:20-cv-00164-JCB-KNM Document 7 Filed 06/17/20 Page 1 of 2 PageID #: 23




                                   No. 6:20‐cv‐00164

                                  Henry Lee Givens,
                                      Plaintiff,
                                         v.
                                   Maxey Cerliano,
                                     Defendant.

                            Before BARKER , District Judge

                                       ORDER

                Henry Lee Givens, an inmate in Gregg County Jail who is
            proceeding pro se, filed this action on March 30, 2020. Doc. 1.
            He claims that Sheriff Maxey Cerliano has taken inadequate
            precautions to protect the jail’s inmates from the COVID-19
            pandemic. Id. at 4. Givens seeks money damages for “mental
            anguish.” Id. The case was referred to United States Magis-
            trate Judge K. Nicole Mitchell. Doc. 3. On April 2, 2020, Judge
            Mitchell issued a report and recommendation that the case be
            dismissed without prejudice as frivolous and for failure to
            state a claim. Doc. 5 at 3. Judge Mitchell found that dismissal
            was warranted on the ground that a prisoner cannot bring a
            civil action for mental or emotional injury that he suffered
            while in jail unless he also shows physical injury. Id. at 1-2.
            Givens filed generalized objections to the report and recom-
            mendation on May 4, 2020. Doc. 6. He did not object specifi-
            cally to any portion of the report and recommendation. See id.
                The court must conduct a de novo review of “those por‐
            tions of the report or specified proposed findings or recom-
            mendations to which objection is made.” 28 U.S.C. § 636(b)(1).
            To obtain de novo review, the objecting party must “pinpoint
            those portions of the magistrate's report that the court must
            specially consider.” Nettles v. Wainwright, 656 F.2d 986, 987
            (5th Cir. 1981), on reh’g, 677 F.2d 404 (5th Cir. 1982). The dis-
            trict court is not required to entertain “[f]rivolous, conclusive
Case 6:20-cv-00164-JCB-KNM Document 7 Filed 06/17/20 Page 2 of 2 PageID #: 24




            or general objections.” Battle v. U.S. Parole Comm’n, 834 F.2d
            419, 421 (5th Cir. 1987) (quoting Nettles, 677 F.2d at 410 n.8,
            overruled on other grounds by Douglass v. United States Auto
            Ass'n, 79 F.3d 1415 (5th Cir. 1996)). Therefore, this court re-
            views the magistrate judge’s report and recommendation for
            clear error. Douglass, 79 F.3d at 1420.
                The magistrate judge’s report and recommendation is not
            clearly erroneous. Therefore, the report and recommendation
            (Doc. 5) is adopted. This case is dismissed without prejudice
            as frivolous and for failure to state a claim. Any outstanding
            motions are denied as moot. The clerk of court is directed to
            close this case.

                                    So ordered by the court on June 17, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge




                                         ‐2‐
